United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, CARROLLTON
STATION POST OFFICE, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1606
Issued: June 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 8, 2020 appellant filed a timely appeal from a July 27, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $20,862.82 for the period January 1, 2013 through November 9, 2019 for which he was
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 27, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

without fault because he concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits without an appropriate offset; (2) whether
OWCP properly denied waiver of recovery of the overpayment; and (3) whether it properly
required recovery of the overpayment by deducting $300.00 from appellant’s continuing
compensation payments every 28 days.
FACTUAL HISTORY
On February 23, 2012 appellant, then a 64-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his left shoulder and left side of the neck
when he was involved in a motor vehicle accident while in the performance of duty.3 He stopped
work on February 24, 2012 and returned on March 5, 2012. OWCP accepted appellant’s claim for
neck and left shoulder, elbow, and forearm sprains. It subsequently expanded acceptance of his
claim to include cervical spondylosis. On April 29, 2012 appellant stopped work again. OWCP
paid him wage-loss compensation benefits on the supplemental rolls and placed him on the
periodic rolls, effective December 16, 2012.
In a January 25, 2013 letter, OWCP advised appellant that annuity benefits paid by the
Office of Personnel Management (OPM) and benefits for wage loss paid by OWCP are not payable
for the same period of time; therefore, employees must elect which benefit to receive. It also
advised him that if he elected FECA benefits in lieu of OPM benefits, his FECA benefits would
be reduced by the SSA age-related retirement benefits paid that were attributable to his federal
service.
On March 20 and August 20, 2019 OWCP provided SSA with a Federal Employees
Retirement System (FERS)/SSA dual benefits calculation form. It listed the computation period
as 2009 and continuing.
On August 26, 2019 an SSA representative completed the dual benefits calculation form.
The SSA representative provided corresponding monthly SSA benefits rates beginning
January 2013 that both included and excluded appellant’s FERS contributions. The form
indicated: beginning January 2013, his SSA rate with FERS was $1,660.90 and without FERS
was $1,417.90; beginning December 2013, his SSA rate with FERS was $1,685.90 and without
FERS was $1,438.90; beginning December 2014, his SSA rate with FERS $1,714.90 and without
FERS was $1,462.90; beginning December 2016, his SSA rate with FERS was $1,720.00 and
without FERS was $1,467.00; beginning December 2017, his SSA rate with FERS was $1,754.00
and without FERS was $1,497.00; and beginning December 2018, his SSA rate with FERS was
$1,803.50 and without FERS was $1,538.50.

3

The record reflects that appellant was working part-time, modified-duty for six hours per day due to a work-related
September 26, 2005 occupational disease (Form CA-2) claim under OWCP File No. xxxxxx075. OWCP accepted
that claim for bilateral inguinal hernia, malignant neoplasms abdomen, scar conditions and fibrosis of the skin,
abdominal or pelvic swelling, and pain in limb. Appellant worked intermittently and received corresponding wageloss compensation. On March 6, 2012 he began working part-time, modified duty for six hours per day. OWCP paid
wage-loss compensation benefits for the remaining two hours per day. It administratively combined File No.
xxxxxx075 with the current claim under File No. xxxxxx488, designating File No. xxxxxx075 as the master file.

2

Effective November 10, 2019, OWCP paid appellant at the adjusted amount of $3,132.38
to include the offset of his SSA age-related retirement benefits attributable to his federal service.
OWCP completed a FERS offset calculation worksheet dated November 26, 2019. It
calculated the overpayment amount by determining the 28-day FERS offset amount for the days
in each period and computed a total overpayment of $20,862.82. The form indicated that, from
January 1 through November 30, 2013, appellant received an overpayment in the amount of
$2,675.67; from December 1, 2013 through November 30, 2014, he received an overpayment in
the amount of $2,972.14; from December 1, 2014 through November 30, 2016, he received an
overpayment in the amount of $6,072.92; from December 1, 2016 through November 30, 2017, he
received an overpayment in the amount of $3,044.34; from December 1, 2017 through
November 30, 2018, he received an overpayment in the amount of $3,092.47; and from
December 1, 2018 through November 9, 2019, he received an overpayment in the amount of
$3,005.27.
On December 10, 2019 OWCP advised appellant that it was adjusting his wage-loss
compensation to offset the portion of his SSA age-related retirement benefits attributable to his
federal service. It informed him that the portion of the SSA benefits that he earned as a federal
employee was part of the FERS retirement package and that FECA did not allow the simultaneous
receipt of workers’ compensation and federal retirement benefits.
In a preliminary overpayment determination dated December 20, 2019, OWCP notified
appellant that he had received an overpayment of compensation in the amount of $20,862.82
because it had failed to reduce his wage-loss compensation benefits for the period January 1, 2013
through November 9, 2019 by the portion of his SSA age-related retirement benefits that were
attributable to federal service. It further advised him of its preliminary overpayment determination
that he was not at fault in the creation of the overpayment. OWCP requested that appellant submit
a completed overpayment recovery questionnaire (Form OWCP-20), with supporting financial
documentation, to determine a reasonable payment method, and advised him that he could request
waiver of recovery of the overpayment. Additionally, it notified him that within 30 days of the
date of the letter he could request a teleconference, a final decision based on the written evidence,
or a prerecoupment hearing.
On January 7, 2020 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review. He requested a waiver of the overpayment because
he was found to be without fault in the creation of the overpayment. Appellant explained that he
did not know that his SSA benefits would become an issue concerning his FECA benefits until
OWCP sent him a letter notifying him of the problem.
Appellant also submitted a completed Form OWCP-20 dated January 5, 2020. He reported
a total monthly income of $1,551.00 from SSA benefits and total monthly expenses of $2,350.00.
Appellant also indicated that he had monthly payments of $487.00 and $200.00 to banking
institutions and a checking account balance of $14,000.00.

3

On May 11, 2020 a prerecoupment hearing was held. Appellant’s then representative4
argued that the EN1032 forms that appellant completed were difficult to understand. Appellant
indicated that he thought the questions regarding benefits applied to retirement benefits due to
disability.
By decision dated July 27, 2020, an OWCP hearing representative finalized the
December 20, 2019 preliminary overpayment determination, finding that appellant had received
an overpayment in the amount of $20,862.82 for the period January 1, 2013 through November 9,
2019 because he concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation without appropriate offset. She also found that appellant was without fault in the
creation of the overpayment, but denied waiver of recovery of the overpayment. OWCP
determined that recovery of the overpayment would require deducting $300.00 from appellant’s
continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.6
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.7 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $20,862.82 for the period January 1, 2013 through November 9,
2019 for which he was without fault because he concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without appropriate offset.9

4

Appellant’s representative at the time was Kevin Card of the National Association of Letter Carriers.

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018); L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

9

R.C., Docket No. 19-0845 (issued February 3, 2020); A.F., Docket No. 19-0054 (issued June 12, 2019).

4

The evidence of record indicates that, while appellant was receiving compensation for
wage-loss compensation benefits under FECA, he was concurrently receiving SSA age-related
retirement benefits based upon his federal service. A claimant cannot receive both compensation
for wage-loss compensation benefits under FECA and SSA age-related retirement benefits
attributable to federal service for the same period.10 The information provided by SSA established
that appellant received SSA age-related retirement benefits that were attributable to federal service
during the period January 1, 2013 through November 9, 2019. Consequently, the fact of
overpayment has been established.
To determine the amount of the overpayment, OWCP must calculate the portion of SSA
benefits that were attributable to federal service. It received documentation from SSA with respect
to the specific amount of SSA age-related retirement benefits that were attributable to federal
service. SSA provided its rate with FERS and without FERS for specific periods from January 1,
2013 through November 9, 2019. OWCP provided its calculations for each relevant period based
on SSA’s worksheet and determined that he received an overpayment of compensation in the
amount of $20,862.82. The Board, thus, finds that appellant received prohibited dual benefits for
the period January 1, 2013 through November 9, 2019 totaling $20,862.82.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.11
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.12
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics.13 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.14
10

Supra notes 6 & 7.

11

5 U.S.C. § 8129(a)-(b).

12

L.S., 59 ECAB 350 (2008).

13
20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a) (September 2020).
14

Federal (FECA) Procedure Manual id. at Chapter 6.400.4(a)(3) (September 2020).

5

Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.15 OWCP’s procedures
provide that to establish that a valuable right has been relinquished, an individual must demonstrate
that the right was in fact valuable, that he or she was unable to get the right back, and that his or
her action was based primarily or solely on reliance on the payment(s) or on the notice of
payment.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.17
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA because he has not provided supporting financial information.
Appellant completed a Form OWCP-20 on January 5, 2020 and noted a total monthly income of
$1,551.00 from SSA benefits, total monthly expenses of $2,350.00, monthly payments of $487.00
and $200.00 to banking institutions and a checking account balance of $14,000.00. He did not,
however, provide any supporting financial documentation to establish his purported income or
expenses. Although appellant had been advised by OWCP to submit documentation substantiating
his income and expenses, he failed to provide sufficient documentation of his income and expenses
as required by section 10.438 of its regulations.18 Furthermore, appellant also failed to report his
continued monthly wage-loss compensation payments in the amount of $3,132.38. OWCP,
therefore, did not have the financial information necessary to determine if appellant needed
substantially all of his current income to meet current ordinary and necessary living expenses and,
also, if his assets exceeded a specified amount as determined by OWCP.19
The Board also finds that appellant did not establish that he was entitled to waiver on the
basis that recovery of the overpayment would be against equity and good conscience. Appellant
did not provide any financial information to show that he would experience severe financial
hardship in attempting to repay the debt or that he gave up a valuable right in reliance on his wage-

15

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

16

Federal (FECA) Procedure Manual, supra note 13 at Chapter 6.400.4(c)(3) (September 2020).

17

20 C.F.R. § 10.436.

18

See P.B., Docket No. 20-0862 (issued November 25, 2020); see also R.W., Docket No. 18-1059 (issued
February 6, 2019).
19

Supra notes 13 & 14.

6

loss compensation benefits. He, therefore, did not establish that recovery of the overpayment was
against equity and good conscience.20
On appeal appellant argues that the questions in the EN1032 forms regarding SSA benefits
were completely ambiguous and alleged that he answered the questions to the best of his ability.
As noted above, a finding that a claimant was without fault does not automatically result in waiver
of the overpayment.21 Therefore, it is immaterial whether appellant believed that he answered the
EN1032 forms correctly as he failed to submit any financial documentation to establish that
recovery of the overpayment would defeat the purpose of FECA or would be against equity and
good conscience.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.22
Section 10.441(a) of OWCP’s regulations23 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”24
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$300.00 from appellant’s continuing compensation payments every 28 days.
OWCP provided appellant a Form OWCP-20 with its December 20, 2019 preliminary
overpayment determination. It afforded him the opportunity to provide appropriate financial
information and documentation to OWCP.25 Although appellant completed the Form OWCP-20
overpayment recovery questionnaire, he did not provide the necessary financial documentation to
support his income and expenses he reported prior to the final July 27, 2020 overpayment
determination. The overpaid individual is responsible for providing information about income,
20

R.C., supra note 9; M.A., Docket No. 18-1666 (issued April 26, 2019).

21

Supra note 12.

22

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

23

Id. at § 10.441(a).

24

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

25

20 C.F.R. § 10.438.

7

expenses, and assets as specified by OWCP.26 When an individual fails to provide requested
financial information, OWCP shall follow minimum collection guidelines designed to collect the
debt promptly and in full.27 The Board, therefore, finds that OWCP properly required recovery of
the overpayment from appellant’s continuing compensation payments at the rate of $300.00 every
28 days.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $20,862.82, for the period January 1, 2013 through November 9,
2019 for which he was without fault because he concurrently received FECA wage-loss
compensation and SSA age-related retirement benefits without an appropriate offset. The Board
further finds that OWCP properly denied waiver of recovery of the overpayment and properly
required recovery of the overpayment by deducting $300.00 from his continuing compensation
payments every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 4, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
26

Id. at § 10.438(a); see M.S., Docket No. 18-0740 (issued February 4, 2019).

27
See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, supra note 13 at Chapter 6.400.3 (September 2018).

8

